Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Stuckman on 7/5/2022.
The application has been amended as follows: 
In the claims:
	
Claim 1
1.	(Currently amended) A mobile communication device comprising:
	a transceiver configured to communicate via a network;
	a display device;
 	a processing module that includes at least one processing circuit;  
a memory module configured to store a contacts file, the contacts file including contacts information corresponding to a plurality of contacts associated with a user of the mobile communication device and that further configured to store operational instructions that, when executed by the processing module, cause the processing module to perform operations that include:
generating an interactive interface that is presented for display via the display device;
receiving reminder data via user interaction with the interactive interface, wherein the reminder data indicates a reminder associated with one of the plurality of contacts; 
receiving communication event data in response to a communications event associated with a communication with the one of the plurality of contacts via the network;
retrieving the reminder data; 
generating, in response to the communication event, a notification that includes the reminder data; 
automatically drafting, based on the reminder data, a message including a salutation generated from a proper noun extracted from a contact file associated with the reminder, and other message content generated based on a pronoun conversion of portions of reminder text, wherein the pronoun conversion of the portions of the reminder text converts the proper noun isolated from the reminder to a pronoun in the portions of the reminder text and further includes a modification of a pronoun perspective in the portions of the reminder text including conversion of a first pronoun in a first perspective to a second pronoun in a second perspective; [[and]]
presenting for display, via the interactive interface, the notification and the message; and
automatically displaying an indication the reminder has been cancelled in response to a completion of the communication event.

Claim 4
4.  	(Cancelled) 

Claim 11
11.	(Currently amended) A method for use with a mobile communication device that includes a processing circuit and that is configured to communicate via a network, the method comprising:
	generating an interactive interface that is presented for display via a display device associated with the mobile communication device;
receiving reminder data via user interaction with the interactive interface, wherein the reminder data indicates a reminder associated with one of a plurality of contacts; 
receiving communication event data in response to a communications event associated with a communication, via the mobile communication device, with the one of the plurality of contacts;
retrieving the reminder data; 
generating, in response to the communication event, a notification that includes the reminder data; 
automatically drafting, based on the reminder data, a message including a salutation generated from a proper noun extracted from a contact file associated with the reminder, and other message content generated based on a pronoun conversion of portions of reminder text, wherein the pronoun conversion of the portions of the reminder text converts the proper noun isolated from the reminder to a pronoun in the portions of the reminder text and further includes a modification of a pronoun perspective in the portions of the reminder text including conversion of a first pronoun in a first perspective to a second pronoun in a second perspective; [[and]]
presenting for display, via the interactive interface, the notification and the message; and
automatically displaying an indication the reminder has been cancelled in response to a completion of the communication event.

Claim 14
14.  	(Cancelled)

Reasons for Allowance
Claims 1-3, 5, 7-13, 15, and 17-20 are allowed.
Independent claims 1, and 11 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “automatically drafting, based on the reminder data, a message including a salutation generated from a proper noun extracted from a contact file associated with the reminder, and other message content generated based on a pronoun conversion of portions of reminder text, wherein the pronoun conversion of the portions of the reminder text converts the proper noun isolated from the reminder to a pronoun in the portions of the reminder text and further includes a modification of a pronoun perspective in the portions of the reminder text including conversion of a first pronoun in a first perspective to a second pronoun in a second perspective; 
presenting for display, via the interactive interface, the notification and the message; and
automatically displaying an indication the reminder has been cancelled in response to a completion of the communication event.” in the specific combinations as recited in claim 1.
As to claim 11:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “automatically drafting, based on the reminder data, a message including a salutation generated from a proper noun extracted from a contact file associated with the reminder, and other message content generated based on a pronoun conversion of portions of reminder text, wherein the pronoun conversion of the portions of the reminder text converts the proper noun isolated from the reminder to a pronoun in the portions of the reminder text and further includes a modification of a pronoun perspective in the portions of the reminder text including conversion of a first pronoun in a first perspective to a second pronoun in a second perspective;
presenting for display, via the interactive interface, the notification and the message; and
automatically displaying an indication the reminder has been cancelled in response to a completion of the communication event.” in the specific combinations as recited in claim 11.
Claims 2-3, 5, 7-10, 12-13, 15, and 17-20 depend on one of independent claims 1 and 11, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173